DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, 11-13, 15, 16, 18-23, 32, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims cover non-statutory subject matter. That is “a computer-readable recording medium” covers signals which are non-statutory. One amendment that Applicant could make to overcome this rejection would be to include the term “non-transitory” in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 11-13, 15, 16, 18-23, 32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2007/0219001 to Mueller.
	With regard to claim 1, Mueller discloses a computer-readable recording medium including a program which is executed by a computer apparatus to provide a video game that is progress by controlling a character operated by a player in a virtual game world, the program causing the computer apparatus to function as: a character generating unit that generates the character operated by the player, wherein the character is of one of a plurality of character classes in the game world, each character class having at least one associated behavioral trait (0018; 0046-0047); a character behaviour monitoring unit that evaluates a player-controller behavioural characteristic of the character and determines whether the evaluated behavioural characteristic satisfies a respective predetermined condition, the predetermined condition being respective to the behavioural trait associated with the character class (0017; 0023; 0028-0030); and an award generating unit that generates at least one of: a positive indicator or a reward if the evaluated behavioural characteristic satisfies the respective predetermined condition (0023; 0028-0030); and a negative indicator or punishment if the evaluated behavioural characteristic does not satisfy the respective predetermined condition (0023; 0028-0030).
	With regard to claim 4, Mueller discloses wherein the award generating unit is configured to issue a reward to the player when a positive indicator is generated (0023; 0026; 0028).
	With regard to claim 5, Mueller discloses wherein the award generating unit is configured to issue a punishment to the player when a negative indicator is generated (0026; 0030; 0046).
	With regard to claim 6, Mueller discloses wherein the award generating unit is configured to maintain an indicator count, to increase the value of the indicator count when a positive indicator is generated, and to issue a reward to the player when the value of the indicator count is equal to a positive threshold value (0017; 0023; 0030).
claim 7, Mueller discloses wherein the award generating unit is further configured to decrease the value of the indicator count when a negative indicator is generated (0017; 0023; 0030).
	With regard to claim 8, Mueller discloses wherein the award generating unit is further configured to issue a punishment to the player when the value of the indicator count is equal to a negative threshold value (0026; 0046).
	With regard to claim 9, Mueller discloses wherein, when a positive indicator is generated, the award generating unit is configured to increase the value of the indicator count by a first value, and when a negative indicator is generated, the award generating unit is configured to decrease the value of the indicator count by a second value (0023; 0030).
	With regard to claim 11, Mueller discloses wherein the first and second values are specific to the character operated by the player (0023; 0030; 0042).
	With regard to claim 12, Mueller discloses wherein the first and second values are specific to the character class (0044; wherein undead character will be earning karma in different ways).
	With regard to claim 13, Mueller discloses wherein the first value is different from the second value (0030).
	With regard to claim 15, Mueller discloses wherein the positive threshold value is specific to the character operated by the player (0046-0047).
	With regard to claim 16, Mueller discloses wherein the positive threshold value is specific to the character class (0046-0047).
	With regard to claim 18, Mueller discloses wherein the negative threshold value is specific to the character operated by the player (0046-0047).
	With regard to claim 19, Mueller discloses wherein the negative threshold value is specific to the character class (0046-0047).
claim 20, Mueller discloses wherein the program causes the positive threshold value and/or the negative threshold value to change as a function of the time the player has been playing the game (0033; 0046 wherein larger amounts are needed to be able to possess your player character because of your stronger character).
	With regard to claim 21, Mueller discloses wherein the program causes the positive threshold value and/or the negative threshold value to change as a function of experience points accumulated by the character in the game (0033; 0046).
	With regard to claim 22, Mueller discloses where the issued reward comprises at least one of: an increase in the character's health, or the issuance of one or more experience points (0026).
	With regard to claim 23, Mueller discloses wherein the issued punishment comprises the character not receiving healing (0026).
	With regard to claim 32, Mueller discloses wherein the character behaviour monitoring unit is configured to evaluate the behavioural characteristic of the character when the character commences combat (0028).
	With regard to claim 32, Mueller discloses wherein the program allows the player to choose their character from one of the plurality of character classes (0046).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715